DETAILED ACTION
1. This action is in response to the amendment filed 21 December 2020.
2. Claims 1-20 are pending and have been examined in this application.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Third-Party Submission
4. The Third-Party Submission submitted on 2/27/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.290.  Accordingly, the third-party submission is being considered by the examiner.  The initialed and dated copy of Third-Party Submission form IDS.3P is attached to the instant Office action. 

Response to Arguments
5. Applicant’s arguments and amendments have been considered.

35 U.S.C. 101
6. Applicant's arguments filed 21 December 2020 have been fully considered and they are considered persuasive.
The rejection has been removed as the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step  

35 U.S.C. 103
7. Applicant's arguments filed 21 December 2020 have been fully considered and they are not considered persuasive.
	The applicant argues that the prior art used does not cover the limitations "garment previewing tool", "generating an adjusted base image from the garment base image without the selected wear pattern" and "generating a pattern mask based on the laser input file associated with the selected wear pattern." The examiner respectfully disagrees.
	New art was found to cover the limitations the applicant describes the limitations described by the applicant above. Costin covers "garment previewing tool" in the abstract and claim 1, "generating an adjusted base image from the garment base image without the selected wear pattern" in paragraphs 0055 describing changes and adjustments to the image of the garments and 0042 describing the application of these images of the garments. Furthermore, "generating a pattern mask based on the laser input file associated with the selected wear pattern." Is covered by Benefiel 0110 describing a laser 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 1 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
10.	Claims 1 and 11 are directed at a "generating a pattern mask based on the laser input file associated with the selected wear pattern" and “a pixel of the pattern mask at a pattern mask pixel location that corresponds to the pixel location”; however the Examiner is unable to find a definite statement of the pattern mask in relation to the wear pattern demonstrated as well as in relation to the location in comparison with each other in applicant’s originally filed specification. The Specification is silent as to how this would be done.  For instance, the Specification states:  
[0148]To obtain a final result, which is the final image of the jeans with laser finishing pattern, a laser pattern mask is combined with the base image and HSL adjustment layer. A resulting combination will be based on intensity and bright point settings.
[0149]The laser pattern mask is a negative image or reverse image of the laser input file. For the laser input file, during laser burning, a white pixel means the pixel is not lasered (which results in the original indigo color of the fabric), and a black pixel means the pixel will be lasered at highest level (which results in the whitest color that can be achieved on the fabric). In an implementation, 

                Which shows no description as to the pattern mask in relation to the wear pattern demonstrated as well as in relation to the location in comparison with each other. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected.  
                Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.

11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


12.	Claims 1 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
13.	Claim 1 and 11 recites the limitations of “"generating a pattern mask based on the laser input file associated with the selected wear pattern" and “a pixel of the pattern mask at a pattern mask pixel location that corresponds to the pixel location”. Applicant’s specification is silent as to what this means may be as in [0148, 0149] it states:


[0149]The laser pattern mask is a negative image or reverse image of the laser input file. For the laser input file, during laser burning, a white pixel means the pixel is not lasered (which results in the original indigo color of the fabric), and a black pixel means the pixel will be lasered at highest level (which results in the whitest color that can be achieved on the fabric). In an implementation, the laser input file has 256 levels of gray, and for levels between 0 (e.g., black) and 255 (e.g., white), then the amount of laser burning will be proportionally somewhere in between.
                
Which are the only places this “pattern mask” is described. As taken from above, this pattern mask in relation to the wear pattern demonstrated as well as in relation to the location in comparison with each other. For Examination purposes this will be taken as the pattern mask just having a wear pattern and locations. The dependent claims inherit the deficiencies of the independent, and thus the dependents are similarly rejected.


Claim Rejections - 35 USC § 103
14. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
15. Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 2005/0131571 to Costin (hereinafter referred to as “Costin”) in view of US patent number .

(A) As in claim 1/11, Costin Teaches 
a method (see Abstract, claims and in particular claim 1, Figures 1-11) comprising: providing a garment previewing tool (see abstract and claim 1) that allows previewing (“facsimile” in abstract, and “simulated view” in claim 1) on a computer screen of a garment base customized by a user (“selecting customization for said apparel in claim 1; “select one of the following’ in Fig. 2; “select the denim jean style” in Fig. 3; “select the denim jean size and finish” in Fig. 4) with a finishing pattern (see “wearing looks” in [0042], “finish” in [0032]) created using a laser input file by a laser (claim 6), wherein the garment previewing tool includes:
providing an option for the user to select the garment base (“ select one of the following’ in Fig. 2, and “select the denim jean style in Fig. 3”, and “select the denim jean size and finish” in
Fig. 4) and upon the user's selection, showing a first garment preview image (Fig. 5) on the computer screen (Fig. 1) comprising a jeans base image for the selected garment base (Fig. 5), providing an option for the user to select a wear pattern (see [0042] where it is mentioned that graphic images can include “wearing looks”) from a menu of wear patterns, wherein each wear pattern is associated with a laser input file to be used by a laser to produce that wear pattern onto a jeans garment (see claim 6), and after the wear pattern is selected, allowing the user to select the wear pattern and modify a sizing or position of the wear pattern relative to the jeans base image (see [0042 and f0043 and 0055 where it is stated “The user can also modify the graphic and its location by dragging the graphic to a different location on the jeans, and/or dragging the edge of the image to enlarge or contract the image also see Fig. 5 and claims 8 and 11);
placing an order for said customized apparel and “sending information about the order”);
determining, based on the user's adjustment, an allocation cost for the user's adjusted working order ratio that is lower than an allocation cost for the user's working order ratio (see in see in claim 1 “calculating a price”);
and providing a target garment corresponding to the garment base selected by the user (see claim 6 and [0056] and Fig. 11);
and based on a laser input file associated with a selected wear pattern with modified sizing or modified positioning, or a combination, using a laser to create a finishing pattern on an outer surface (“surface” in [0016]) of the target garment (see claim 6 and [0056] and Fig. 11).
Likewise, the '571 application describes:
after the laser is used to create the finishing pattern and based on the selected garment base or the finishing pattern created using the laser input file, a recommended garment, wherein the recommended garment includes at least a different garment base or same garment base with different wear pattern than the selected garment base or the finishing pattern (see [0042]- [0046] and in particular [0046] wherein it is stated “Each iteration allows the user to see a simulated apparel with the new designs thereonalso see claim l,and abstract);
The '571 application describes that the jeans can be indigo ring-dyed i.e. can be blue (“shades of blue” in [0009]).

Therefore, the '571 application according to its abstract describes a technique/method for allowing customization of denim apparel products using a system that comprises apparels such as jeans garments (see Fig 10 and 11), a laser system and a garment previewing tool (a design tool) accessed via a web kiosk (see Fig. 1 and Fig. 2) which is used by a user for previewing and customizing the design of the apparel, a computer which is ran by an apparel company and is connected to the web kiosk and receives from the latter a computer file that contains the customized apparel design having the custom features selected by the user, the laser system which is connected to and is controlled by the computer according to the computer file that includes the information on the custom features. 
[0044] - [0047] describe that a first graphic can be overlaid on a second graphic i.e. a second template with a first design lased on it can be processed by scribing on it a second design for making a third or fourth garment product.
Claim 1 of the '571 application describes that the system comprises a remote computer i.e. a server, which is connected to the first computer which is used for selecting and visualizing the graphics i.e. contains the digital design tool.
[0026] describes that the local computer and the remote terminal 100 (i.e. the server) can
be at different and remote between them locations.

Costin does not teach the utilization of a laser to create a finishing pattern and internal which are taught by Benefiel.
…a finishing pattern created using a laser input file by a laser…internal… (Benefiel: [0077 describes functions being internal, 0110 describes a laser is used to create a finishing pattern on an outer surface]
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine customization of clothing such as jeans of Costin with internal functions and laser finishing patterns of Benefiel as they are analogous art along with the current invention which solve problems related to designing customized clothing, and the combination would lead to an customization of clothing such as jeans with laser finishing as taught in [0110] of Benefiel.
Costin in view of Benefiel does not teach pattern masks and ratios which are taught by Das.
…pattern mask…ratio… (Das: [0465 describing the use of ratios for measurement, 0182 describes a pattern mask system])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine customization of clothing such as jeans with laser finishing of Costin in view of Benefiel with pattern masks and ratios of Das as they are analogous art along with the current invention which solve problems related to designing customized clothing with functions such as pattern masks and ratios, and 

(B) Regarding claim 2, examiner notes the combination of Costin, Benefiel and Das teaches the working order ratio is calculated based on a number of a particular garment base is allocated and the plurality of garment items includes at least two garment items that share the same particular garment base. ([As in claim 1, Benefiel: 0181 describes sharing the same qualities]])

(C) As per claim 3, examiner notes the combination of Costin, Benefiel and Das teaches displaying the differences comprises displaying on the user's device a first pie chart representing the working order ratio and a second pie chart representing the internal ratio class. ([As in claim 1, Benefiel: 0077 describes functions being internal, Das: [0018 describes the application of a pie chart for displaying information, Das: [0465 describing the use of ratios for measurement])

(D) As per claim 4, examiner notes the combination of Costin, Benefiel and Das teaches the working order ratio includes at least one garment item not included in the internal class ratio. ([As in claim 1, Benefiel: 0077 describes functions being internal, 0114 describes not including something, Das: [0465 describing the use of ratios for measurement])

(E) As per claim 5, examiner notes the combination of Costin, Benefiel and Das teaches the internal class ratio includes at least one garment item not included in the working order ratio. (Costin: [As in claim 1, Benefiel: 0077 describes functions being internal, 0114 describes not including something, Das: [0465 describing the use of ratios for measurement])



(G) As per claim 7, examiner notes the combination of Costin, Benefiel and Das teaches the internal ratio conforms to a contractual specific limitation. ([As in claim 1, Benefiel: 0077 describes being internal, Das: 0525 describes the agreement about specific measurements related to design, 0465 describing the use of ratios for measurement])

(H) As per claim 8, examiner notes the combination of Costin, Benefiel and Das teaches retrieving another internal ratio class ratio, different than the internal ratio class; determining, based on the user's adjustment, whether the internal ratio class or the other internal ratio class applies to the user's adjustment; and determining, based on closer similarity of the user's adjustment to the internal ratio class as opposed to the other internal ratio class, that the internal ratio class applies to the user's adjustment. ([As in claim 1, Benefiel: 0077 describes functions being internal, Das: [0465 describing the use of ratios for measurement])

(I) As per claim 9, examiner notes the combination of Costin, Benefiel and Das teaches the other internal class ratio is based on promotion of a particular garment base. ([As in claim 1, Benefiel: 0077 describes functions being internal, Das: [0465 describing the use of ratios for measurement])

(J) As per claim 10, examiner notes the combination of Costin, Benefiel and Das teaches the user is a retailer of apparel products an end consumer for the target garment. (As in claim 1, Costin: [0013 

(K) As per claim 12, examiner notes the combination of Costin, Benefiel and Das teaches the different garment base of the recommended garment is not available for selection by the user via the garment previewing tool ( [As in claim 1, Benefiel: 0114 describes not including something])

	(L) As per claim 13, examiner notes the combination of Costin, Benefiel and Das teaches the recommended garment is for a different season than the target garment. ([As in claim 1, Benefiel: 0084 describes various periods of time which is interpreted to include different seasons])

	(M) As per claim 14, examiner notes the combination of Costin, Benefiel and Das teaches the recommended garment is for a different year than the target garment. ([As in claim 1, Benefiel: 0084 describes years measuring time])

	(N) As per claim 15, examiner notes the combination of Costin, Benefiel and Das teaches the recommended garment conforms to a contractual specific limitation. ([As in claim 1, Das: 0525 describes the agreement about specific measurements related to design])

	(O) As per claim 16, examiner notes the combination of Costin, Benefiel and Das teaches providing a target garment corresponding to the garment base selected by the user; and based on a laser input file associated with a selected wear pattern with modified sizing or modified positioning, or a 

(P) As per claim 17, examiner notes the combination of Costin, Benefiel and Das teaches providing target garments corresponding to the garment bases of the plurality of adjusted garments; and based on laser input files associated with selected wear patterns identified by the plurality of adjusted garments, using lasers to create finishing patterns on outer surfaces of the target garments. ([As in claim 1, Benefiel: [0108 describes a laser is used to create a finishing pattern on an outer surface])

(Q) As per claim 18, examiner notes the combination of Costin, Benefiel and Das teaches generating, based on the laser input file, the user's selected wear pattern, and the modified sizing or modified positioning, computer-executable instructions that can be used by a garment manufacturing system to create a garment. ([As in claim 1, , Benefiel: [0108 describes a laser is used to create a finishing pattern on an outer surface])

(R) As per claim 19, examiner notes the combination of Costin, Benefiel and Das teaches the plurality of garments comprises at one pair of jeans. ([As in claim 1, Costin: 0034 describing a pair of jeans])

(S) As per claim 20, examiner notes the combination of Costin, Benefiel and Das teaches the plurality of garments comprises at least one shirt. ([As in claim 1, Costin: 0030 describing shirts])

Conclusion
16.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Border; John N. et al.
SEE-THROUGH COMPUTER DISPLAY SYSTEMS
US 20170123487 A1
Hazra; Siddharth S. et al.
SYSTEM AND METHODS FOR ON-BODY GESTURAL INTERFACES AND PROJECTION DISPLAYS
US 20150143601 A1
LONGINOTTI-BUITONI; Gianluigi et al.
GARMENTS HAVING STRETCHABLE AND CONDUCTIVE INK
US 20190264361 A1
Oden; Leigh Anne et al.
Guided Allocation in an Apparel Management System
US 20190261716 A1
Sights; James Barton et al.
On-Demand Manufacturing of Apparel by Laser Finishing Fabric Rolls
US 20190206134 A1
DEVAM; Chandra et al.
SYSTEMS AND METHODS FOR RENDERING IMMERSIVE ENVIRONMENTS
US 20180330430 A1
SOHANGIR; Sina
PATTERN BASED APPAREL SEARCH ENGINE AND RECOMMENDATION
US 20180267605 A1
Border; John N.
EYE GLINT IMAGING IN SEE-THROUGH COMPUTER DISPLAY SYSTEMS
US 20190129605 A1
Schultz; Jennifer et al.
Laser Finishing Design Tool with Damage Assets
US 20200320781 A1
Tran; Bao
Systems and Methods for Fitting Product
US 20130055136 A1
Aaron; Jeffrey A. et al.
Methods, Systems, and Products for Controlling Quality of Service and Experience
US 20140277663 A1
Gupta; Neil Rohin et al.
System and Method for Creating Custom-Fit Apparel Designs


17. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        
/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683